DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 09/07/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 8-9, 15-16 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the amended limitations (taken from cancelled dependent claims 5, 12, 19 and 26 respectively, which were previously objected to as allowable).  The amended limitations selected a first inverse transform from between a first transform group including inverse DST-7 and DST-6 when intra horizontal mode is used for the block and selected a second inverse transform from between a second transform group including DST-2 and DCT-3 when intra horizontal mode is used for the block.
The closest art located during search was:
Egilmez ‘ 370 (commonly owned, not prior art) – para. 0114 – Transform type based on intra mode of current block.  Also, in para. 0115, DCT’s include DCT-3 and DST’s include DST-2, DST-6 and DST-7.  Also, in para. 0120, determining horizontal/vertical transforms for a block.  However, failed to explicitly disclose selecting these transforms out of a group based on horizontal intra mode.
Hsieh ‘252 – para. 0090 – DST-VII is more efficient for horizontal intra.
Koo ‘996 – Fig. 6 – Groups of Horizontal/Vertical transforms based on intra mode (which includes horizontal).  However, fails to disclose the specific DST/DCT groupings as within the claims herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486